DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Status of Claims
Due to communications filed 1/21/20, the following is a first non-final office action.   Claims 1-20 are pending in this application and are rejected as follows.  
Claim Rejections - 35 USC §101
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

3.    Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. With regard to the present claims 1-20, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, update and manipulation of electronic energy records, and communication of information related to the electronic energy records, which are concepts performed in the human mind (including and observation, evaluation, judgement, opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, updating, and manipulating energy information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing energy records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating, and manipulating energy information related to shipment records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Prior Art Considered
The following prior art has been considered by the Examiner but not used in the present invention:
CATZEL (CN 100404966 C)
Bell et al (CA 2649838 A1) 
Johnson et al (WO 2005010706 A2)
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 3, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628